Name: 87/157/EEC: Commission Decision of 18 February 1987 authorizing the French Republic to apply intra-Community surveillance to imports of certain products originating in the German Democratic Republic, which have been put into free circulation in certain Member States (only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  Europe;  political geography;  trade policy;  trade
 Date Published: 1987-03-10

 Avis juridique important|31987D015787/157/EEC: Commission Decision of 18 February 1987 authorizing the French Republic to apply intra-Community surveillance to imports of certain products originating in the German Democratic Republic, which have been put into free circulation in certain Member States (only the French text is authentic) Official Journal L 065 , 10/03/1987 P. 0019 - 0020*****COMMISSION DECISION of 18 February 1987 authorizing the French Republic to apply intra-Community surveillance to imports of certain products originating in the German Democratic Republic, which have been put into free circulation in certain Member States (Only the French text is authentic) (87/157/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular the first paragraph of Article 115 thereof, Having regard to Commission Decision 80/47/EEC of 20 December 1979 on surveillance and protective measures which Member States may be authorized to take in respect of imports of certain products originating in third countries and put into free circulation in another Member State (1), and in particular Articles 1 and 2 thereof, Whereas Decision 80/47/EEC requires Member States to have prior authorization from the Commission before introducing intra-Community surveillance of the imports listed therein; Whereas the French Government has applied to the Commission of the European Communities under Article 2 of Decision 80/47/EEC for authorization to apply intra-Community surveillance to certain products originating in the German Democratic Republic and in free circulation in all Member States except the Federal Republic of Germany; Whereas, with regard to products supplied to the Federal Republic of Germany by the German Democratic Republic under the German internal trade arrangements, the French authorities have expressed their wish to continue to use the facilities available to Member States under the Protocol to the Treaty of Rome on German internal trade and connected problems; Whereas the Commission has closely studied the information given by the French authorities in support of the application, in accordance with the criteria laid down by Decision 80/47/EEC; Whereas the Commission has considered in particular whether the imports could be made subject to intra-Community surveillance measures under Article 2 of Decision 80/47/EEC, whether information was given regarding the alleged economic difficulties, whether there had been deflection of trade during the reference years specified in Decision 80/47/EEC and whether intra-Community licence applications had been submitted; Whereas the examination has shown that the imports set out in the Annex hereto could worsen or prolong the existing economic difficulties; whereas, therefore, France should be authorized to make these imports subject to intra-Community surveillance until 31 December 1988, HAS ADOPTED THIS DECISION: Article 1 The French Republic is hereby authorized to apply intra-Community surveillance in accordance with Decision 80/47/EEC and until 31 December 1988 to the products set out in the Annex hereto originating in the German Democratic Republic and put into free circulation in Belgium, Denmark, Greece, Ireland, Italy, Luxembourg, Netherlands, Portugal, Spain and the United Kingdom. Article 2 This Decision is addressed to the French Republic. Done at Brussels, 18 February 1987. For the Commission Willy DE CLERCQ Member of the Commission (1) OJ No L 16, 22. 1. 1980, p. 14. ANNEX A. Textile products for which categories have been established Categories: 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 12, 19, 24, 26, 27, 33, 37, 59, 70. B. Other 1.2.3 // // // // CCT Reference // NIMEXE Code (1987) // Description // // // // ex 85.01 B I // 85.01-31, 33, 34, 36 // Multi-phase motors, of an output of not more than 75 kW // ex 85.15 A III // 85.15-45, 46, 47, 48, 51, 52, 53, 55, 57, 59 // Television receivers // ex 97.03 // 97.03-05, ex 11, ex 15, 20, ex 30, ex 40, 51, 55, ex 59, 61, ex 69, 75, 80, 85, 90 // Toys // // //